--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
Exhibit 10.1
 


 


 


 


 


 


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
BETWEEN
 
SUMMIT FINANCIAL GROUP, INC.
 
AND
 
H. CHARLES MADDY, III

 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
PAGE

I.
EMPLOYMENT
 
2
II.
DUTIES AND RESPONSIBILITIES
 
2
 
A.
Chief Executive Officer of Summit
2
 
B.
Full Time Employment - Best Efforts
2
III.
TERM; EXTENSIONS; SEPARATION FROM SERVICE DEFINED
 
2
 
A.
Term of Employment, Term of Agreement
2
 
B.
Extension of Time of Employment
3
 
C.
Separation from Service Defined
3
IV.
TERMINATION OF EMPLOYMENT BY SUMMIT OR MADDY
 
4
 
A.
Mutual Agreement
4
 
B.
Death
4
 
C.
Disability
4
 
D.
For Cause
4
 
E.
Change in Control
4
 
F.
Breach by Summit
4
 
G.
Insolvency, Etc.
5
V.
COMPENSATION AND REIMBURSEMENTS
 
5
 
A.
Base Salary
5
 
B.
Incentive Pay
5
 
C.
Fringe Benefits
5
 
D.
Club and Organization Membership and Dues
5
 
E.
Business Expenses
6
 
F.
Termination Payments
6
VI.
ADDITIONAL PAYMENT BY SUMMIT
 
8
 
A.
Gross-Up Payment
8
 
B.
Determination of Gross-Up Payment
8
VII.
NONCOMPETITION AND NONSOLICITATION
 
9
VIII.
CONFIDENTIAL INFORMATION
 
10
IX.
ARBITRATION
 
11
X.
MISCELLANEOUS PROVISIONS
 
12
 
A.
Notices
12
 
B.
Prior Agreements
12
 
C.
Amendments
12
 
D.
Governing Law
12
 
E.
Headings
12
 
F.
Severability of Provisions
12
 
G.
Indemnification
12
 
H.
Authority to Execute Documents
13
 
I.
Waiver of Breach
13
 
J.
Binding Effect and Assignability
13
 
K.
Date Payments Deemed Made
13

 
 


 
 

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
BETWEEN
 
SUMMIT FINANCIAL GROUP, INC.
 
AND
 
H. CHARLES MADDY, III
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), made and entered
into this _31st__ day of _December_, 2008, amends and restates that certain
Employment Agreement made and entered into as of the 4th day of March, 2005, by
and between H. Charles Maddy, III (“Maddy”) and Summit Financial Group, Inc., a
West Virginia corporation and bank holding company (“Summit”).
 
W I T N E S S E T H:
 
WHEREAS, Maddy is Chief Executive Officer and a Director of Summit and Chairman
and a Director of Summit Community Bank, Inc., a state banking association
(“Bank”), and
 
WHEREAS, the Board of Directors of Summit believe that it is in the best
interests of Summit and its subsidiaries to enter into this Agreement with Maddy
to ensure continuity of leadership and to ensure that Summit and its
subsidiaries will have the benefit of his services as an employee of Summit and
any of its affiliated companies for a reasonable period of time in the future,
and
 
WHEREAS, Maddy is willing to provide the herein described services to Summit and
its affiliates, and
 
WHEREAS, under Article X Section C this Agreement may be amended by a writing
signed by all the parties hereto, and
 
WHEREAS, the parties have agreed to extend the term of this Agreement to March
4, 2012, and
 
WHEREAS, the parties hereto, in the interests of clarity and for other reasons
stated herein, and for the purpose of complying with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), wish to
amend and restate this Agreement, provided that all provisions applicable to
compliance under Code Section 409A shall be effective as of March 4, 2005, and
provided further that, notwithstanding any other provisions of this amended and
restated Agreement, this amendment applies only to amounts that would not
otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount to
be paid in 2006 that would not otherwise be payable in such year, (ii) an amount
to be paid in 2007 that would not otherwise be payable in such year, and (iii)
an amount to be paid in 2008 that would not otherwise be payable in such year,
and to the extent necessary to qualify under Transition Relief issued under said
Code Section 409A to not be treated as a change in the form and timing of a
payment under section 409A(a)(4) or an acceleration of a payment under section
409A(a)(3), Maddy, by executing this Agreement, shall be deemed to have elected
the timing and form of
 

 
1

--------------------------------------------------------------------------------

 
 

distribution provisions of this amended and restated Agreement, and to otherwise
further revise the Agreement all on or before December 31, 2008.
 
NOW, THEREFORE, for and in consideration of the premises, their mutual promises,
and the other good and valuable consideration herein specified, the receipt of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
 
I.           EMPLOYMENT
 
Summit employs Maddy and Maddy accepts employment as Chief Executive Officer of
Summit. All employment shall be in accordance with and subject to the terms and
conditions of this Agreement and is sometimes herein referred to as the
“Employment.”
 
II.           DUTIES AND RESPONSIBILITIES
 
A.           Chief Executive Officer of Summit.  Maddy, as Chief Executive
Officer of Summit, shall report to and shall be responsible only to the Board of
Directors of Summit, and he shall have direction and control of the duties and
responsibilities of all other Summit officers and employees, regardless of the
title or position of any such other officer or employee, except that Summit’s
Internal Auditor shall report to and shall be responsible only to the Board of
Directors. As Chief Executive Officer, Maddy will perform all the duties and
shall have all the responsibilities normally imposed upon and held by the Chief
Executive Officer of a bank holding company. Maddy shall have the duty and
responsibility of carrying out and executing the business policies of Summit as
established from time to time by the Board of Directors, and he shall have such
other specific duties and responsibilities relating to Summit and its affiliates
as may be assigned to him from time to time by the Board of Directors.
 
B.           Full Time Employment - Best Efforts.  Maddy shall devote full time
and his best efforts at all times to the performance of his duties for Summit
and its subsidiaries.  He shall not be employed by, nor shall he devote any of
his time and efforts to the furtherance of interests of any other person, firm
or corporation except Summit, Summit’s subsidiaries and such other entities as
may be approved by the Board of Directors of Summit.  Nothing herein shall
preclude Maddy’s current level of activity with respect to Mountain Lion Land
Development LLC and the management by Maddy of his personal investment
portfolio.  It is contemplated that Maddy shall serve in banking, business,
civic and social activities that will consume some part of his time and efforts,
and such activities are encouraged and expected by Summit as part of Maddy’s
position with Summit and as part of the banking, business, civic and social
communities of the State of West Virginia and Virginia, and nationally.  The
provisions of this Agreement are not intended to restrict such activities by
Maddy so long as such activities do not interfere with his duties and
responsibilities as defined in this Agreement.
 
III.           TERM; EXTENSIONS; SEPARATION FROM SERVICE DEFINED
 
A.           Term of Employment, Term of Agreement.  The term of employment of
Maddy by Summit shall be until March 4, 2012, and this Agreement shall remain in
force and effect during such period unless sooner terminated or extended as
provided herein.  The term of this Agreement shall extend until all obligations
under this Agreement have been fully performed by Maddy and Summit.
 

 
2

--------------------------------------------------------------------------------

 

B.           Extension of Term of Employment.  The Board of Directors or a
committee designated by the Board of Directors of Summit shall review this
Agreement at least annually, and may, with the approval of Maddy, extend the
term of this Agreement annually for additional one (1) year periods (so that the
actual term of this Agreement will always be between two and three years).
 
C.           “Separation from Service” Defined.  “Separation from Service” means
the severance of Maddy’s employment with Summit, Bank, or any other affiliate
for any reason.  Maddy separates from service with Summit, Bank or any other
affiliate if he dies, retires, separates from service because of Maddy’s
Disability, or otherwise has a termination of employment with Summit, Bank or
any other affiliate.  However, the employment relationship is treated as
continuing intact while Maddy is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as Maddy’s right to reemployment with Summit, Bank or any
other affiliate is provided either by statute or by contract.  If the period of
leave exceeds six months and Maddy’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month
period.  Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes Maddy to be unable to perform the
duties of his position of employment or any substantially similar position of
employment, a 29-month period of absence may be substituted for such six-month
period.  In addition, notwithstanding any of the foregoing, the term “Separation
from Service” shall be interpreted under this Agreement in a manner consistent
with the requirements of Code Section 409A including, but not limited to:
 
(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availability to perform services after a purported
Separation from Service,
 
(ii) in any instance in which Maddy is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Agreement and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans,”), then in such instance Maddy shall only be considered to
meet the requirements of a Separation from Service hereunder if Maddy meets (a)
the requirements of a Separation from Service under all such Aggregated Plans
and (b) the requirements of a Separation from Service under this Agreement which
would otherwise apply,
 
(iii) in any instance in which Maddy is an employee and an independent
contractor of Summit, Bank or any other affiliate or any combination thereof,
Maddy must have a Separation from Service in all such capacities to meet the
requirements of a Separation from Service hereunder, although, notwithstanding
the foregoing, if Maddy provides services both as an employee and a member of
the Board of Directors of Summit, Bank or any other affiliate or any combination
thereof, the services provided as a director are
 

 
3

--------------------------------------------------------------------------------

 
 

 
not taken into account in determining whether Maddy has had a Separation from
Service as an employee under this Agreement, provided that no plan in which
Maddy participates or has participated in his capacity as a director is an
Aggregated Plan, and
 
(iv) a determination of whether a Separation from Service has occurred shall be
made in accordance with Treasury Regulations Section 1.409A-1(h)(4) or any
similar or successor law, regulation or guidance of like import, in the event of
an asset purchase transaction as described therein.
 
IV.           TERMINATION OF EMPLOYMENT BY SUMMIT OR MADDY
 
The employment of Maddy may be terminated by any one of the following prior to
the expiration of its normal term, provided that unless otherwise agreed to by
the parties, all employment by both Summit and Bank shall be terminated
simultaneously and termination of employment by either Summit or Bank shall
automatically terminate employment with the other in which case Maddy shall be
entitled to the benefits due and payable upon termination set forth elsewhere
herein:
 
A.           Mutual Agreement.  By mutual agreement of the parties upon such
terms and conditions as they may agree.
 
B.           Death.  Automatically and without action by either party, upon the
death of Maddy.
 
C.           Disability.  By Summit upon the legal disability of Maddy, which
shall mean that Maddy shall be unable to perform his duties by reason of any
mental or physical disability which is expected to last at least six (6) months
or result in death, as certified by Maddy’s physician and as approved by Summit.
 
D.           For Cause.  By Summit for cause upon giving Maddy thirty (30) days
advance notice of such termination, specifying the cause of termination. For
purposes of this Agreement, “Cause” shall mean: (i) excessive absenteeism
without approval of Summit not caused by disability; (ii) gross or willful
neglect of duty resulting in substantial harm to Summit after Maddy has been
given written direction and reasonable time to perform such duties; (iii) any
acts or omissions on the part of Maddy which when proven constitute fraud or
commission of any criminal act involving the person or property of others or the
public generally; or (iv) Maddy’s negligence, malfeasance or misfeasance in the
performance of Maddy’s duties that can reasonably be expected to have an adverse
impact on the business of Summit or its affiliates, including but not limited to
the reasonable financial objectives established by the Board of Directors of
Summit.
 
E.           Change of Control.  By Maddy or Summit as set forth in the Change
in Control Agreement upon a Change of Control as defined in the Change in
Control Agreement attached hereto as Exhibit A.
 
F.           Breach by Summit.  By Maddy in the event of a material breach by
Summit of any of the terms or conditions of this Agreement, in which case the
noncompetition and nonsolicitation provisions set forth in Section VII of this
Agreement shall not apply.
 

 
4

--------------------------------------------------------------------------------

 

G.           Insolvency, Etc.  By Maddy, in the event of the business failure,
insolvency, bankruptcy, or assignment for the benefit of creditors of or by
Summit or Bank not attributable to Maddy, in which case the noncompetition and
nonsolicitation provisions set forth in Section VII of this Agreement shall not
apply.
 
V.           COMPENSATION AND REIMBURSEMENTS
 
A.           Base Salary.  Summit shall pay Maddy for his service to both Summit
and Bank, a base salary at an annual rate not less than $350,000, payable in
equal semi-monthly installments (the “Base Salary”).  Maddy’s performance shall
be evaluated by the Nominating and Compensation Committee of Summit at least
once each twelve month period, and such evaluation shall be the basis of
determining whether the compensation payable to Maddy shall be increased in the
judgment of such committee directors.  Upon review and extension of the
Agreement as provided in Section III, above, the Base Salary shall be adjusted
to reflect any increase in compensation above the initial base salary in effect
for that year.  All references to Base Salary in this Agreement and the Change
in Control Agreement shall include subsequent increases.  No decreases in the
Base Salary shall be permitted during the term.  In addition, for service as a
member of the Boards of Directors of Summit or any of Summit’s subsidiaries or
affiliates, or their respective committees, Maddy shall receive such sums as may
be paid to members and officers of such boards for their services.
 
B.           Incentive Pay.  In addition to the Base Salary herein provided for,
Maddy shall be entitled to receive incentive compensation from Summit in
accordance with plans adopted by its Board of Directors; provided, however, that
any such plans, if required to be aggregated for Code Section 409A purposes with
this Agreement or any other agreement between Maddy and Summit, Bank, or any
affiliate, shall not cause this Agreement to violate Code Section 409A or the
regulations and guidance issued thereunder.  The Board of Directors agrees that
Mr. Maddy’s bonus opportunities will not be less than the opportunities
currently available to him under the Summit bonus plan in place at the time of
execution of this Agreement or any extension thereof.
 
C.           Fringe Benefits.  Summit shall afford to Maddy the benefit of all
fringe benefits afforded to other Summit or bank officers, such as pension, life
insurance, health and accident insurance benefits, vacation and sick leave;
provided, however, that any such fringe benefits, if required to be aggregated
for Code Section 409A purposes with this Agreement or any other agreement
between Maddy and Summit, Bank, or any affiliate, shall not cause this Agreement
to violate Code Section 409A or the regulations and guidance issued thereunder.
 
D.           Club and Organization Membership and Dues.  Summit shall maintain
the cost of stock or membership certificate and the cost of the initiation fee
for memberships for a family (general membership) in one or more country clubs
in the trade areas of Summit, which Maddy shall select, plus dues, assessments
and other costs of maintaining such memberships. Summit shall also pay Maddy’s
membership fees and dues in banking, business, civic, professional (including
continuing professional education requirement to maintain his public
accountant’s license), and social organizations in which Maddy is a
participating member.  The benefits provided under this Article V Section D
during Maddy’s taxable year shall not affect the benefits to be provided in any
other taxable year.  The right to benefits under this Article V

 
5

--------------------------------------------------------------------------------

 
 

Section D is not subject to liquidation or exchange for another benefit.  In
addition, the right to benefits under this Article V Section D is subject to the
provisions of Article V Section F 8, to the extent applicable.  The benefits
under this Article V Section D shall cease upon Separation from Service of
Maddy.
E.           Business Expenses.  Summit shall reimburse Maddy for all reasonable
expenses incurred by Maddy in carrying out his duties and responsibilities, all
provided such expense is incurred by Maddy prior to Separation from Service,
including furnishing an automobile of Maddy’s choice for use by Maddy, with the
costs of purchase, maintenance and operation to be borne by Summit provided that
unless otherwise approved by the Board of Directors, the cost of such automobile
shall not exceed $75,000, adjusted annually for inflation.  The reimbursement of
an eligible expense shall be made by Summit no later than the last day of
Maddy’s taxable year during which the expense was incurred, or if later, the
fifteenth day of the third month after such expense was incurred, and Maddy is
required to request reimbursement and substantiate any such expense no later
than ten days prior to the last date on which Summit is required to provide
reimbursement for such expense hereunder.  The amount of expenses eligible for
reimbursement under this Article V Section E during Maddy’s taxable year shall
not affect the expenses eligible for reimbursement in any other taxable
year.  The right to reimbursement under this Article V Section E is not subject
to liquidation or exchange for another benefit.  In addition, the right to
reimbursement of eligible expenses under this Article V Section E is subject to
the provisions of Article V Section F 8, to the extent applicable.
 
F.           Termination Payments.  In the event of termination of Maddy’s
employment prior to expiration of the term of this Agreement, Maddy or his
family shall be compensated as follows:
 
1.          If terminated and Maddy shall Separate from Service under
Article IV, Section A of this Agreement (mutual agreement), then such amount as
the parties shall agree in writing, subject to Article V Section F 8 to the
extent applicable; provided, however, that any such written mutual agreement, if
required to be aggregated for Code Section 409A purposes with this Agreement or
any other agreement between Maddy and Summit, Bank, or any affiliate, shall not
cause this Agreement to violate Code Section 409A or the regulations and
guidance issued thereunder.
 
    2.           If terminated under Article IV, Section B (death), of this
Agreement, then Summit shall pay Maddy’s beneficiary (to be designated in a form
attached to this Agreement), or in the absence of a designated beneficiary,
Maddy’s estate, in a lump sum, on the first day of the second month following
date of death, an amount equal to three (3) times the Base Salary in effect for
the year in which death occurs.  Summit further agrees to provide health
benefits to the extent permitted under Summit’s health benefit plans to Maddy’s
spouse and dependent children for a period of one (1) year following Maddy’s
death.  Notwithstanding any other provisions of this Agreement, (i) in-kind
health benefits provided under this Article V Section F 2 during any taxable
year of Maddy, his spouse or dependent children shall not affect the in-kind
health benefits to be provided under this Article V Section F 2 in any other
taxable year; (ii) if the provision of health benefits under this Article V
Section F 2 is to be done by means of reimbursement, the reimbursement of an
eligible health benefit expense under this Article V Section F 2 must be made on
or before the last day of the spouse’s or dependent children’s taxable year
following the taxable year in which the expense was incurred, and (iii) no
rights to
 

 
6

--------------------------------------------------------------------------------

 
 

reimbursement or in-kind health benefits under this Article V Section F 2 shall
be subject to liquidation or exchange for any other benefit.
 
3.           If terminated and Maddy shall Separate from Service under Article
IV, Section C (Disability), of this Agreement, then Summit shall pay Maddy in a
lump sum on the date of Separation from Service, subject to Article V Section F
8 to the extent applicable, an amount equal to three (3) times the Base Salary
in effect for the year in which Separation from Service occurs.
 
4.           If terminated and Maddy shall Separate from Service under
Article IV, Section D(iv) (for cause), then Summit shall pay Maddy in a lump sum
on the date of Separation from Service, subject to Article V Section F 8 to the
extent applicable, an amount equal to the Base Salary in effect for the year in
which termination occurs without offset for compensation already paid prior to
the effective date of termination.
 
5.           If terminated under Article IV, Section D(i) - (iii) (for cause),
or any combination of D(i), (ii), or (iii) or if voluntarily terminated by Maddy
and there is no material breach by Summit, Summit shall pay Maddy’s Base Salary
in effect for the year in which termination occurs, only for such period of his
active full-time employment to the date of the termination.  Such payment shall
be made to Maddy within the taxable year in which such Base Salary is earned, or
if later no later than 2 ½ months after the date of Maddy’s termination under
this subparagraph.
 
6.           If terminated and Maddy shall Separate from Service pursuant to
Article IV, Section F (material breach by Summit), then Summit shall pay Maddy
in a lump sum on the date of Separation from Service, subject to Article V
Section F 8 to the extent applicable, an amount equal to two (2) times his Base
Salary in effect for the year in which termination occurs without offset for
compensation already paid prior to the effective date of termination.
 
7.           If terminated pursuant to the provisions of the Change in Control
Agreement attached hereto as Exhibit A, Maddy shall be entitled to the
compensation set forth therein.
 
8.           Six-Month Delay.  Notwithstanding any other provisions of this
Article V Section F, or any other provision of this Agreement, or any provision
of the Change in Control Agreement attached hereto as Exhibit A, if Maddy is a
Specified Employee (within the meaning of Code Section 409A) on Maddy’s date of
Separation from Service, then if any payment of deferred compensation (within
the meaning of Code Section 409A) is to be made upon or based upon Maddy’s
Separation from Service other than by death, under any provision of this
Agreement or of said Change in Control Agreement, and such payment of deferred
compensation is to be made within six months after Maddy’s date of Separation
from Service, other than by death, then such payment shall instead be made on
the date which is six months after such Separation from Service of Maddy (other
than by death,) provided further, however, that in the case of any payment of
deferred compensation which is to be made in installments, with the first such
installment to be paid on or within six months after the date of Separation from
Service other than by death, then in such event all such installments which
would have otherwise been paid within the date which is six months after such
Separation from Service of Maddy (other
 

 
7

--------------------------------------------------------------------------------

 
 

than by death) shall be delayed, aggregated, and paid, notwithstanding any other
provision of this Agreement or any other provision of said Change in Control
Agreement, on the date which is six months after such Separation from Service of
Maddy (other than by death), with the remaining installments to continue
thereafter until fully paid hereunder or under said Change in Control Agreement,
as the case may be.  Notwithstanding any of the foregoing, or any other
provision of this Agreement or of said Change in Control Agreement, no payment
of deferred compensation upon or based upon Separation from Service may be made
under this Agreement or under said Change in Control Agreement before the date
that is six months after the date of Separation from Service or, if earlier, the
date of death, if Maddy is a Specified Employee on Maddy’s date of Separation
from Service.  This Article V Section F 8 shall only apply to delay the payment
of deferred compensation to Specified Employees as required by Code Section 409A
and the regulations and guidance issued thereunder.
 
 
9.           The payments provided for in the event of Maddy’s termination are
in the nature of additional compensation and liquidated damages and upon
termination, Maddy shall have no obligation to mitigate damages incurred by him
in connection with such termination and he shall be absolutely entitled to
receive said payments.  Upon termination, Summit shall not be liable to Maddy
for any further payments for other damages or compensation, except liabilities
to Maddy incurred prior to termination under Article V, Section C, E and F, if
any, of this Agreement.
 
VI.           ADDITIONAL PAYMENT BY SUMMIT
 
A.           Gross-Up Payment.  Notwithstanding anything in this Agreement to
the contrary, in the event it shall be determined that any payment or
distribution by Summit and any of its subsidiaries and affiliates to or for the
benefit of Maddy (whether paid or payable or distributed or distributable
pursuant to this Agreement, the Executive Salary Continuation Agreement between
Summit and Maddy, the Change in Control Agreement between Summit and Maddy, or
any other agreement, contract, plan or arrangement, but determined without
regard to any additional payments required under this Article VI) (any such
payments and distributions collectively referred to as “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended, or any similar tax that may hereinafter be imposed or any
interest and penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Summit shall pay to Maddy an additional
payment (the “Gross-Up Payment”) equal to one hundred percent (100%) of the
Excise Tax and one hundred percent (100%) of the amount of any federal, state
and local income taxes and Excise Tax imposed on the Gross-Up Payment, all
provided that any and all such Gross-Up Payment or Payments shall be paid to
Maddy thirty (30) days after Maddy remits the taxes with respect to which such
Gross-Up Payment is made, all subject to the provisions of Article V Section F 8
to the extent applicable.
 
B.           Determination of Gross-Up Payment.  All determinations required to
be made under this Article VI, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by the firm of
independent accountants selected by Summit to audit its financial statements
(the “Accounting Firm”) which shall provide either
 

 
8

--------------------------------------------------------------------------------

 
 

before or no later than twenty (20) days after Maddy remits any such taxes,
detailed supporting calculations both to Summit and Maddy.  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting a “change in control,” Maddy shall appoint another
nationally recognized accounting firm to make, either before or no later than
twenty (20) days after Maddy remits any such taxes, the determinations required
hereunder (which accounting firm shall then be referred to as the “Accounting
Firm” hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by Summit.
 
VII.           NONCOMPETITION AND NONSOLICITATION.
 
In consideration of the covenants set forth herein, including but not limited to
the payments set forth in Article V Section F and the Change in Control
Agreement attached as Exhibit A, Maddy agrees as follows:
 
A.           For a period of two (2) years after Maddy’s employment with Summit
is terminated for any reason other than for cause under Article IV Section D, or
insolvency of Summit not attributable to Maddy, or material breach by Summit,
Maddy shall not, directly or indirectly, engage in the business of banking in
the entire State of West Virginia, in any county or location in which Summit has
operating offices at the time of termination, in the following designated
locations in Virginia (see Exhibit to Article VII Section A attached, which is
incorporated herein by reference; this Exhibit was molded to include the
counties where municipalities are located) or in any location identified by
Summit in its three-year strategic plan as a location for future expansion to be
adopted by the Board and reviewed and updated at regular intervals.
 
For a period of one (1) year after Maddy’s employment with Summit is terminated
for cause as set forth in Article IV Section D(iv), Maddy shall not, directly or
indirectly, engage in the business of banking in the entire State of West
Virginia, in any county or location in which Summit has operating offices at the
time of termination, in the following designated locations in Virginia (see
Exhibit to Article VII Section A attached, which is incorporated herein by
reference; this Exhibit was molded to include the counties where municipalities
are located), or in any location identified by Summit in its three-year
strategic plan as a location for future expansion to be adopted by the Board and
reviewed and updated at regular intervals.
 
For purposes of this Article VII Section A, being engaged in the business of
banking shall mean Maddy’s engaging in any business or activity of any nature
that is competitive with the business of Summit or its affiliates in the
specified geographic area or Maddy’s solicitation of business from clients with
a primary or principal office in the specified geographic area.
 
B.           During Maddy’s employment by Summit and for two (2) years after
Maddy’s employment with Summit is terminated for any reason other than for cause
under Article IV Section D(iv), insolvency of Summit not attributable to Maddy,
or material breach by Summit, Maddy shall not, on his own behalf or on behalf of
any other person, corporation or entity, either directly or indirectly, solicit,
induce, recruit or cause another person in the employ of the Summit or its
affiliates to terminate his or her employment for the purpose of joining,
 

 
9

--------------------------------------------------------------------------------

 
 

associating or becoming an affiliate of Maddy in any business which is in
competition with any business or activity engaged in by the Summit or its
affiliates.
 
For a period of one (1) year after Maddy’s employment is terminated for cause as
set forth in Article IV Section D(iv), Maddy shall not on his own behalf or on
behalf of any other person, corporation or entity, either directly or
indirectly, solicit, induce, recruit or cause another person in the employ of
Summit or its affiliates to terminate his or her employment for the purpose of
joining, associating, or becoming affiliated with Maddy in any business that is
in competition with any business or activity engaged in by Summit or its
affiliates.
 
C.           Maddy further recognizes and acknowledges that in the event of the
termination of Maddy’s employment with Summit for any reason other than for
cause under Article IV Section D, or material breach by Summit, (1) a breach of
the obligations and conditions set forth herein will irreparably harm and damage
Summit; (2) an award of money damages may not be adequate to remedy such harm;
and (3) considering Maddy’s relevant background, education and experience, Maddy
believes that he will be able to earn a livelihood without violating the
foregoing restrictions.  Consequently, Maddy agrees that, in the event that
Maddy breaches any of the covenants set forth in this Article VII, Summit and/or
its affiliates shall be entitled to both a preliminary and permanent injunction
in order to prevent the continuation of such harm and to recover money damages,
insofar as they can be determined, including, without limitation, all costs and
attorneys’ fees incurred by Summit in enforcing the provisions of this
Article VII.
 
D.           In the event that this provision shall be deemed by any Court or
body of competent jurisdiction to be unenforceable in whole or in part by reason
of its extending for too long a period of time, or too great a geographical area
or over too great a range of activities, or is overly broad in any other respect
or for any other reason, then in such event this Employment Agreement shall be
deemed modified and interpreted to extend over only such maximum period of time,
geographical area, or range of activity or otherwise, so as to render these
provisions valid and enforceable, and as so modified, these shall be enforceable
and enforced.
 
VIII.                     CONFIDENTIAL INFORMATION.
 
Maddy shall not, during the term of this Agreement or at any time thereafter,
directly or indirectly, publish or disclose to any person or entity any
confidential information (other than a Summit employee entitled to know such
confidential information) concerning the assets, customer/client lists, business
or affairs of Summit, and its affiliates, including but not limited to any trade
secrets, financial data, employee or customer/client information or
organizational structure.  Notwithstanding the foregoing, nothing herein shall
prevent Maddy from utilizing the knowledge and experience he has acquired in the
banking industry including without limitation his knowledge of and experience
with producer bonus plans.
 
All files, records, documents, information, letters, notes, media lists,
notebook and similar items relating to the business of Summit shall remain the
exclusive property of Summit.  Upon the expiration or earlier termination of
this Agreement, or when requested by Summit, Maddy shall immediately deliver to
Summit all such files, computer data files, records, documents, information and
other items in the possession of or under the control of Maddy.
 

 
10

--------------------------------------------------------------------------------

 

All business produced by Maddy while in the employ of Summit is the exclusive
property of Summit unless specifically excluded elsewhere in this
Agreement.  Maddy shall not, during the term of this Agreement or any time
thereafter, intentionally interfere with any business or contractual
relationship of Summit.
 
IX.           ARBITRATION.
 
Any dispute between the parties arising out of or with respect to this Agreement
or any of its provisions or Maddy’s employment with Summit, whether sounding in
tort or contract, shall be resolved by the sole and exclusive remedy of binding
arbitration. Maddy hereby waives his right to a jury trial and his right to
receive noneconomic damages.  Arbitration shall be conducted in Moorefield, West
Virginia, in accordance with the rules of the American Arbitration Association
(“AAA”).  The parties agree each to select one arbitrator from an AAA employment
panel.  Within ten days after selection of the second arbitrator, the two
arbitrators shall promptly select a third arbitrator.  The arbitration shall be
conducted in accordance with the West Virginia Rules of Evidence and all
discovery issues shall be decided by the arbitrators.  The panel of arbitrators
shall supply a written opinion and analysis of the matter submitted for
arbitration along with the decision.  The arbitration decision shall be final
and subject to enforcement in the local circuit court.
 
In any arbitration proceeding between the parties, the losing party shall pay to
the prevailing party all reasonable expenses and costs including attorneys’ fees
incurred by the prevailing party during the arbitration proceeding, provided,
that in the event Maddy becomes entitled to reimbursement under this Article IX,
the following provisions shall apply:  (i) reimbursement provided under this
Article IX during any taxable year of Maddy shall not affect reimbursement to be
provided under this Article IX in any other taxable year; (ii) reimbursement
under this Article IX shall be made thirty (30) days after Maddy requests
reimbursement hereunder, provided that in no event shall any payment under this
Article IX be made after the last day of Maddy’s taxable year following the
taxable year in which the expense was incurred, (iii) no rights to reimbursement
under this Article IX shall be subject to liquidation or exchange for any other
benefit, and (iv) reimbursement provided under this Article IX shall be subject
to the provisions of Article V Section F 8 herein, to the extent applicable.  A
party shall be considered a prevailing party if:   
 
(i)           it initiated the arbitration and substantially obtained the relief
it sought, either through a judgment or the losing party’s voluntary action
before arbitration (after it is scheduled) or judgment;
 
(ii)           the other party withdraws its action without substantially
obtaining the relief it sought, or
 
(iii)           it did not initiate the arbitration and judgment is entered for
either party, but without substantially granting the relief sought.
 

 
11

--------------------------------------------------------------------------------

 

X.           MISCELLANEOUS PROVISIONS
 
A.           Notices.  Whenever notices are given pursuant to this Agreement, or
with relation to any matter arising hereunder, such notices shall be given to
such parties at the address set opposite their name below, and shall be given in
writing, by registered mail, return receipt requested:
 

             
Summit Financial Group, Inc.
 
300 North Main Street
       
Moorefield, West Virginia 26836
             
H. Charles Maddy, III
 
P. O. Box 979
       
Old Fields, West Virginia 26845

 
B.           Prior Agreements.  This Agreement represents the entire agreement
between the parties, and all prior representations, promises or statements are
merged with and into this document.
 
 
C.           Amendments.  Any amendments to this Agreement must be in writing
and signed by all parties hereto except that extensions of the term of this
Agreement under Article III may be evidenced by Board of Directors or Nominating
and Compensation Committee minutes, all provided that (i) no amendment to this
Agreement shall be effective if it would, if effective, cause this Agreement to
violate Code Section 409A and the regulations and guidance thereunder or cause
any amount of compensation or payment hereunder to be subject to a penalty tax
under Code Section 409A and the regulations and guidance issued thereunder,
which amount of compensation or payment would not have been subject to a penalty
tax under Code Section 409A and the regulations and guidance thereunder in the
absence of such amendment and (ii) the provisions of this Article X Section C
are irrevocable.
 
D.           Governing Law.  The laws of West Virginia shall govern the
interpretation and enforcement of this Agreement.
 
E.           Headings.  The headings used in this Agreement are used solely for
the convenience of the parties and are not to be used in construing or
interpreting the Agreement. 
 
F.           Severability of Provisions.  In the event of a determination by a
court of competent jurisdiction that one or more of the contract clauses is or
are found to be unenforceable, illegal, contrary to public policy, or otherwise
unenforceable, then this Agreement shall remain in full force and effect except
for such clauses.
 
 
G.           Indemnification.  To the fullest extent permitted under applicable
West Virginia law and federal banking law, Summit agrees that it will indemnify
and hold harmless Maddy from and against all costs and expenses, including
without limitation, all court costs and attorneys’ fees, incurred by him during
his lifetime in defending any and all claims, demands, proceedings, suits or
actions, actually instituted or threatened, by third parties, involving this
Agreement, its validity or enforceability or with respect to any payments to be
made pursuant
 

 
12

--------------------------------------------------------------------------------

 

thereto; provided, that in the event Maddy becomes entitled to reimbursement
under this Article X Section G, the following provisions shall apply:  (i)
reimbursement provided under this Article X Section G during any taxable year of
Maddy shall not affect reimbursement to be provided under this Article X Section
G in any other taxable year; (ii) reimbursement under this Article X Section G
shall be made thirty (30) days after Maddy requests reimbursement hereunder,
provided that in no event shall any payment under this Article X Section G be
made after the last day of Maddy’s taxable year following the taxable year in
which the expense was incurred, (iii) no rights to reimbursement under this
Article X Section G shall be subject to liquidation or exchange for any other
benefit, and (iv) reimbursement provided under this Article X Section G shall be
subject to the provisions of Article V Section F 8 herein, to the extent
applicable.
 
H.           Authority to Execute Documents.  The undersigned representative of
Summit certifies and represents that he is authorized to enter into its binding
agreement with Maddy.
 
I.           Waiver of Breach.  A waiver of a breach of any provision of the
Agreement by any party shall not be construed as a waiver of subsequent breaches
of that provision.  No requirement of this Agreement may be waived except in
writing by the party adversely affected.
 
J.           Binding Effect and Assignability.  This Agreement shall inure to
the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs and legal representatives, including any
entity with which Summit or Bank may merge or consolidate or to which either of
them may transfer all or substantially all of their assets. Insofar as Maddy is
concerned, this Agreement, being personal, cannot be assigned as to performance
or for any other purpose.
 
K.           Date Payments Deemed Made.  In accordance with Code Section 409A
and to the extent permitted by said Code Section 409A and the regulations and
guidance issued thereunder, any payment to or on behalf of Maddy under this
Agreement shall be treated as having been made on a date specified in this
Agreement if it is made on a later date within Maddy’s same taxable year as the
designated date, or, if later, if made no later than the fifteenth day of the
third month after such designated date provided that, in any event, Maddy is not
permitted, directly or indirectly, to designate the taxable year of any payment.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day first written above:
 
SUMMIT FINANCIAL GROUP, INC.


By:  /s/ Oscar M. Bean______   _________


Its:  Chairman_______________________


_/s/ H. Charles Maddy, III______________

H. CHARLES MADDY, III
 

 
13

--------------------------------------------------------------------------------

 

Exhibit to Article VII Section A of Amended and Restated Employment Agreement by
and between
Summit Financial Group, Inc. and H. Charles Maddy, III, dated _December 31__,
2008
Designated Virginia Locations

         
Ashburn
         
Charlottesville
         
Fredericksburg
         
Leesburg
         
Purcellville
         
Warrenton



*  
The designation of the municipality expressly includes the county in which the
municipality is located.




 

 
14

--------------------------------------------------------------------------------